t c memo united_states tax_court kern s and soledad d smith petitioners v commissioner of internal revenue respondent docket no filed date kern s smith and soledad d smith pro sese thomas g schleier for respondent memorandum opinion parr judge respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure an addition_to_tax of dollar_figure under sec_6651 and a penalty of dollar_figure under sec_6662 all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after a concession the issues for decision are as follows whether petitioners are entitled to previously unclaimed schedule c deductions in excess of the amount conceded by respondent we find they are not whether petitioners are liable for an addition_to_tax pursuant to sec_6651 for late filing we hold they are whether petitioners are liable for a penalty pursuant to sec_6662 for negligence we hold they are certain automatic adjustments will be required in the calculation of self-employment_tax and related items of a computational nature flowing from our findings some of the facts have been stipulated and are so found the stipulated facts and accompanying exhibits are incorporated into our findings by this reference when they filed their petition herein petitioners resided in oakland california petitioners filed their individual federal_income_tax return for on date the return was due on date petitioners had neither sought nor been granted an extension of time in which to file petitioners conceded that mr kern smith petitioner received dollar_figure as self-employment_income which petitioners failed to report respondent conceded petitioners are entitled to deduct dollar_figure in previously unclaimed deductions petitioners reported wages of dollar_figure consisting of dollar_figure paid to mrs soledad smith mrs smith by heritage flamingo apartments and dollar_figure paid to mr smith petitioner by alameda newspapers inc on line business income of form_1040 petitioners reported dollar_figure they did not attach a schedule c as required nor did they claim any deductions or cost_of_goods_sold petitioner also received nonemployee compensation from the alameda newspaper group in the amount of dollar_figure during which petitioners failed to report neither did they deduct any expenses connected with this sum a statutory_notice_of_deficiency was sent to petitioners on date on date they attempted to file an amended income_tax return form 1040x on which they reported the dollar_figure and claimed deductions totaling dollar_figure although requested to do so petitioners did not meet with respondent or present any substantiation for the claimed deductions until date days before the beginning of the trial session on which this case was scheduled the court’s standing pre-trial order which was served on petitioners by the court on date and a copy of which respondent had sent them when requesting an earlier meeting stated any documents or materials which a party expects to utilize in the event of trial but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session no such documents were shown to respondent within the allotted time and the court ruled that they were inadmissible at trial nevertheless in the interest of fairness respondent’s agent did consider petitioners' documents and conceded deductions totaling dollar_figure as follows schedule c on 1040x allowed advertising dollar_figure dollar_figure car and truck big_number big_number depreciation big_number insurance legal prof big_number big_number office exp big_number big_number other business prop big_number supplies big_number big_number taxes and license meals ent utilitie sec_811 answering service big_number bank charge sec_224 consulting big_number big_number demos training dues pubs equinox big_number management fees big_number misc newspaper big_number postage printing sales promotion big_number big_number telephone big_number big_number carriers big_number big_number totals dollar_figure dollar_figure respondent's determinations in the statutory_notice_of_deficiency are presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 sec_61 includes in gross_income all income from whatever source derived including gross_income derived from business sec_61 petitioners have shown and respondent has conceded that they are entitled to deduct dollar_figure in business_expenses and we so find sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause petitioners did not offer any reason for the late filing of their return therefore respondent’s determination is sustained next we consider whether petitioners are liable for a negligence_penalty under sec_6662 the penalty amounts to percent of the portion of the underpayment attributable to negligence respondent determined that the entire underpayment is due to negligence we agree negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 petitioner failed to report dollar_figure in income in response to a question from the court he testified that he was trying to operate his business out of a_trust in order to avoid taxes but that he did not do it correctly he apparently believed that merely by designating his business income as trust income he would not have to report it petitioner did not file a_trust return nor did either petitioner consult an accountant or an attorney to determine whether the dollar_figure should be reported in short petitioners did not do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 moreover though instructed on line of form_1040 to do so petitioners did not file a schedule c even as to the business income of dollar_figure which they did report we find that petitioners are liable for the negligence_penalty to reflect the foregoing decision will be entered under rule
